IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-82,332-01



                    EX PARTE COLBY ROSS THURMAN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 12720 IN THE 118TH DISTRICT COURT
                         FROM HOWARD COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to five years’ imprisonment.

       Applicant contends, among other things, that he was denied adequate notice that he would

be considered for release on mandatory supervision by the Texas Board of Pardons and Paroles under

the discretionary mandatory-supervision statute, TEX . CODE CRIM . PROC. art. 42.18, § 8(c).

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,
                                                                                                      2

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact as to whether Applicant was afforded adequate

notice that he would be considered for release on mandatory supervision by the Texas Board of

Pardons and Paroles under the discretionary mandatory-supervision statute. Ex parte Retzlaff, 135
S.W.3d 45 (Tex. Crim. App. 2004). If Applicant was provided with adequate notice, the trial court

shall supplement the habeas record with copies of the notices provided to Applicant. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: January 14, 2015
Do not publish